Citation Nr: 0030349	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for residuals of a spine 
and chest injury, claimed as fractured ribs and vertebrae, 
and residuals of a head injury with seizures.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

The current appeal arose from a March 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The RO denied entitlement to service connection for residuals 
of fractured ribs and vertebrae and residuals of a head 
injury with seizures.

The Board of Veterans' Appeals (Board) notes that the veteran 
had filed a notice of disagreement within one year of the 
March 1991 rating decision; however, the RO never issued a 
statement of the case.  In May 1998, the veteran filed a 
petition to reopen his claims.  Subsequently, the RO 
recognized its failure to issue a statement of the case, and 
issued one in June 1999.  The veteran has perfected his 
appeal as to the claims for service connection.

The issue of entitlement to service connection for residuals 
of a head injury, to include seizures, is addressed in the 
remand portion of this decision.


FINDING OF FACT

A VA physician has attributed the veteran's x-ray findings of 
fractures productive of clinical symptoms of back pain to the 
fall he sustained in service.


CONCLUSION OF LAW

X-ray findings of fractures productive of clinical symptoms 
of back pain were incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran sustained injuries 
when he fell and rolled down a hillside in September 1944.  
The treatment record shows diagnoses of a contusion to the 
left thorax in the post axillary region, a puncture wound to 
the lower 1/3 of the ulnar aspect of the left arm, and an 
abraded wound on the ulnar aspect of the fifth left 
metatarpo-phalangeal.  The veteran claims he injured his back 
at that time as well.

A June 1970 VA examination report shows a diagnosis of 
residuals of a compression fracture at C4-C6.  At that time, 
the examiner did not find a low back condition.

An August 1998 statement from a VA physician indicates he had 
an opportunity to review the veteran's medical records and x-
rays.  He stated, "[The veteran's] clinical symptoms of back 
pain and spinal x-ray findings of fractures could be 
attributed to the fall he had during his service in World War 
II."

Criteria

Duty to Assist

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (Nov. 9, 2000; 114 Stat. 2096) (to be 
codified at 38 U.S.C.A. § 5103(a)).

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Id.  

The law additionally provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475 (Nov. 9, 2000; 114 Stat. 2096) (to 
be codified at 38 U.S.C.A. § 5103A(a)(1)-(3)).  The law 
further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Id.

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 106-
475 (Nov. 9, 2000; 114 Stat. 2096) (to be codified at 
38 U.S.C.A. § 5103A(b)(1)).  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id. at 
(b)(2).  The law further states that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c), the efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  Id. at (b)(3).  

Additionally, the assistance provided by the Secretary shall 
include obtaining the following records, if relevant to the 
claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.
  
(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (Nov. 
9, 2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (Nov. 
9, 2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Id.

Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (Nov. 
9, 2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5107), alters the former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a psychosis may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309(a) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (2000).


Analysis

The Board notes that because the Board's decision is 
favorable to the veteran as to the issue of entitlement to 
service connection for x-ray findings of fractures productive 
of clinical symptoms of back pain, any failure of VA in its 
duty to assist as to this claim is not prejudicial to the 
veteran.  Accordingly, disposition is appropriate at this 
time.

The veteran claims he sustained an injury to his spine at the 
time he fell in service.  The service medical records 
substantiate that he sustained a fall in September 1944, when 
he rolled down a hillside while hiking.  Although the 
treatment record does not show he sustained an injury to his 
back, the veteran is competent to allege he injured his back 
at that time (however, he is not competent to allege that he 
sustained fractures to his spine from the fall, see Espiritu 
v. Derwinski, 4 Vet. App. 492, 494 (1992)).

In a June 1998 statement, a VA physician stated he had 
reviewed the veteran's medical records and felt that the 
veteran's clinical symptoms of back pain and spinal x-ray 
findings of fractures could be attributed to the fall he had 
in service.  There is no competent evidence in the record 
which refutes the VA physician's determination.


In view of the above, the Board is of the opinion that the 
veteran has met the requirements to establish service 
connection for veteran's x-ray findings of fractures 
productive of clinical symptoms of back pain.  The veteran 
has established he fell in service and that he has current 
clinical symptoms of back pain and x-ray findings of 
fractures as a result of that fall.

When the evidence is read in the aggregate, the Board finds 
that the facts in this case require that all reasonable doubt 
as to whether x-ray findings of fractures productive of 
clinical symptoms of back pain were incurred in service must 
be resolved in the veteran's favor, which thereby provides a 
sufficient basis upon which to predicate entitlement to 
service connection.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(d)


ORDER

Entitlement to service connection for x-ray findings of 
fractures productive of clinical symptoms of back pain is 
granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran claims he sustained a head injury at the time of 
his fall, which has developed into a seizure disorder, for 
which service connection should be granted.

A September 1968 VA medical record shows he was admitted with 
convulsions and required vigorous anticonvulsive medication.  
A diagnosis of convulsive seizures of unknown etiology was 
entered.

A June 1970 VA examination report shows that the examiner 
could not find any evidence of neurological disease.

A June 1973 private medical record shows a diagnosis of 
seizure disorder of undetermined etiology.

Since 1973 there have been no examinations related to the 
claimed seizure disorder.  In accordance with the duty to 
assist, which is addressed above, the Board finds that a 
medical examination, to include obtaining a medical opinion, 
is necessary to make a decision on the claim.  

Additionally, the veteran submitted two VA Form 21-4142s, 
Authorization for Release of Information, which indicated he 
had received treatment at the VA Medical Center in Long Beach 
from 1972 to the present, and had received treatment at the 
Secure Horizons Health Plan from 1988 to the present.  

The record reflects the RO obtained VA medical records from 
1997 to the present, but did not attempt to obtain the 
private medical records from Secure Horizons Health Plan.  In 
compliance with the duty to assist, attempts to obtain the VA 
medical records as far back as 1972 and the private medical 
records must be made.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for a 
seizure disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  The RO 
should inform the veteran that he had 
indicated he had received treatment at 
Secure Horizons Health Plan in Cypress, 
California, from 1988 to the present, and 
that those records should be released to 
VA for it to obtain them.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports from 1972 to the 
present.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should arrange for a VA 
neurological examination of the veteran 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of a seizure disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated studies must be 
conducted.

The examiner must be requested to express 
an opinion as to whether it is as likely 
as not that the post service diagnosis of 
a seizure disorder is related to the 
veteran's service.  Any opinion(s) 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a seizure disorder 
with application of the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 
(Nov. 9, 2000; 114 Stat. 2096), to 
include notifying the veteran if it is 
unable to obtain the relevant records he 
has identified and explain the efforts it 
took to obtain those records.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his appeal.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 12 -


